Citation Nr: 0910970	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  99-12 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to 
June 1970.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1999 rating decision 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia. 

In February 2001, December 2005, December 2006, and April 
2008 the Board remanded the issue on appeal to the RO, via 
the Appeals Management Center (AMC), for further development. 

The Veteran testified before a Veterans Law Judge (VLJ) in 
December 2000; however that VLJ is no longer at the Board.  
The law requires that the VLJ who conducted a hearing shall 
participate in making the final determination of the claim. 
38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2008).  
By a January 2008 letter, the Veteran was given the 
opportunity to request another Board hearing. In the January 
2008 letter, the Veteran was also advised that if he did not 
respond within 30 days, the Board would assume that he did 
not want an additional hearing. To date, a response has not 
been received.  Thus, the Board assumes that the Veteran does 
not desire an additional hearing.

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Board finds that once again the issue on appeal needs to 
remanded for further development. 

A TDIU may be assigned where the schedular rating is less 
than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  

In this regard, the Board notes that service connection is in 
effect for peptic ulcer disease, postoperative (40 percent) 
and post-traumatic stress disorder (PTSD) (0 percent).  
However, in a March 2009 statement the Veteran's 
representative asserted that the September 2008 VA 
examination showed that his service-connected PTSD warranted 
a higher rating of either 50 or 70 percent.  Therefore, the 
Board finds that the issue of a compensable rating for the 
service-connected PTSD is inextricably intertwined with the 
issue of TDIU and needs to be adjudicated prior to the 
readjudication of entitlement to TDIU. 

The Board notes that, where a decision on one issue would 
have a "significant impact" upon another, and that impact 
in turn could render any review of the decision on the other 
claim meaningless and a waste of appellate resources, the two 
claims are inextricably intertwined.  Henderson v. West, 12 
Vet. App. 11, 20 (1998), Harris v. Derwinski, 1 Vet. App. 180 
(1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

The Board also notes that at the September 2008 VA 
examination the examiner opined that the Veteran had a 
diagnosis of dysthymic disorder that was at least likely as 
not related the Veteran's military service.  He further 
opined that the Veteran's dysthymic disorder was a heavy 
component linked to current life circumstances of 
unemployment and financial problems.  Therefore, the Board 
finds that the diagnosis of dysthymic disorder is an informal 
claim for entitlement to service connection.  The Board notes 
that a VA medical examination report will be accepted as an 
informal claim for benefits once a formal claim for pension 
or compensation has been allowed, or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable to a degree.  38 
C.F.R. § 3.157(b).

The Board notes that upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If the formal claim 
is received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155.  
Therefore, the Board refers the issue of entitlement to 
service connection for dysthymic disorder to the RO for 
further development.

The Board also finds that the Veteran's dysthymic disorder is 
inextricably intertwined with the Veteran's service-connected 
PTSD and his claim for entitlement to TDIU. The September 
2008 VA examiner stated that the Veteran was not precluded 
from employment because of his PTSD and his dysthymic 
disorder because he could be employed in endeavors with 
simply assignments, ideally not exposed to the general 
public, or abrasive supervisory environment.  The VA examiner 
also assigned a Global Assessment of Functioning (GAF) score 
of 68 based on his dysthymic disorder and his PTSD.  
Therefore, the Board finds that if the Veteran is not granted 
service connection for dysthymic disorder then his service-
connected and non service-connected symptoms should be 
separated.  

The Board notes that even if the Veteran does not meet the 
scheduler criteria under 38 C.F.R. § 4.16(a) he could still 
be eligible for TDIU.  This is because total disability 
ratings for compensation may be assigned, where schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service 
connected disabilities.  38 C.F.R. § 4.16.  

In addition, marginal employment will not be considered 
incompatible with a determination of unemployability, if the 
restriction as to securing or retaining better employment is 
due to disability.  38 C.F.R. § 4.17 (2008).  Therefore, the 
Board finds that the September 2008 VA examiners opinion 
needs to be clarified.  

The Veteran is hereby advised that failure to report to any 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2008).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the Veteran and death of an immediate 
family member.  

To ensure that all due process requirements are met the RO 
should also give the Veteran opportunity to present any 
additional information and/or evidence pertinent to the claim 
on appeal that is not already of record.  

The RO's notice letter should explain that the Veteran has a 
full one-year period for response.  See 38 U.S.C.A § 5103(b) 
(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2008) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  

The RO should also invite the Veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the Veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.   

After providing the required notice, the RO should obtain any 
additional evidence for which the Veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.  

To ensure that all due process requirements are met, in 
addition to affording the Veteran a medical examination, the 
RO should also give the Veteran opportunity to present any 
additional information and/or evidence pertinent to the claim 
on appeal that is not already of record.  

The RO's notice letter should explain that the Veteran has a 
full one-year period for response.  See 38 U.S.C.A § 5103(b) 
(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2008) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  

The RO should also invite the Veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the Veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2008).  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
Veteran also should be informed that he 
may submit evidence to support his claim.  

The RO's letter should invite the Veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of in 
Dingess/Hartman v. Nicholson.  The RO's 
letter should clearly explain to the 
Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The RO should adjudicate the 
Veteran's claim for a compensable rating 
for his service-connected PTSD.  

4.  The RO should contact the Veteran to 
see if he wanted to file a formal claim 
for entitlement to service connection for 
dysthymic disorder and if so then should 
adjudicate that claim prior to 
readjudicating the claim of entitlement 
to TDIU.  

5.  If the Veteran does not file a formal 
claim for entitlement to service 
connection for dysthymic disorder or if 
the RO does not grant service connection 
for dysthymic disorder then his service-
connected and non service-connected 
symptoms should be separated and a new 
GAF score should be assigned based solely 
upon the service-connected disabilities.

6.  The September 2008 VA examiner's 
opinion should be clarified.  The VA 
examiner should state if it is at least 
as likely as not that the Veteran 
currently is shown to be precluded from 
performing substantially gainful 
employment consistent with his 
educational and occupational experience 
by his service-connected disabilities.  
The VA examiner should also opine if the 
Veteran is eligible for marginal 
employment and if the restriction to 
securing or retaining better employment 
is due to his service-connected 
disabilities.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
claim should be readjudicated in light of 
all the evidence of record.  If any 
benefit sought on appeal remains denied, 
the RO should furnish the Veteran and his 
representative with a Statement of the 
Case (SSOC) and afford them with an 
appropriate time period for response 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).















This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




